UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-8024


LARNELL HENDRICK,

                Plaintiff – Appellant,

          v.

MS. BOOTH, Associate Psychologist, Individual and Official
Capacity; WILLIAM BOHRER, Security Chief, Individual and
Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-04021-TDC)


Submitted:   June 10, 2016                  Decided:   June 14, 2016


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larnell Hendrick, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larnell Hendrick appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983   (2012)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated    by   the   district      court.

Hendrick v. Booth, No. 8:14-cv-04021-TDC (D. Md. Dec. 3, 2015).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2